DETAILED ACTION
Claims 1-24 are pending.
Priority: 5/5/2017
Assignee: IBM

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. Claims 1-24 each contain the following limitations that distinguish the following claims from the prior art:
“…establishing a first point-in-time snap copy relationship between a snap copy source and a snap copy target as of a first point-in-time over a first range of tracks of the snap copy source wherein the first range of tracks includes a first subrange of tracks and a second subrange of tracks; receiving by a storage controller, a withdraw request issued as of a second point-in-time to withdraw the first subrange of tracks from the point-in-time snap copy relationship; and in response to the withdraw request, splitting the 
A related prior art is Benhase et al.(20120216009) where the method involves mapping maps corresponding to the target extent ranges of storage locations on the target storage device. The map extent range of a particular map is indicated. The particular map extent range is used by the relationship between source extent range of storage locations on a source storage device containing data to-be-preserved in the source extent range, and the target extent range mapped to map particular extent range. The relationships of the source and target in the network can be mapped effectively.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177.  The examiner can normally be reached on M-F, 10 am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Arvind Talukdar
Primary Examiner




/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132